IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-20948
                        Conference Calendar



UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

ANTONIO MEDINA,

                                            Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-98-CR-61-2
                       - - - - - - - - - -

                            June 17, 1999

Before EMILIO M. GARZA, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Antonio Medina appeals from his conviction by guilty plea of

illegal importation of Freon.   Medina contends that the

Government breached his plea agreement by failing to recommend

sentencing at the low end of the guideline range.

     Medina did not raise his contention in the district court;

his contention is reviewed for plain error.      United States v.

Cerverizzo, 74 F.3d 629, 631 (5th Cir. 1996).     Whether Medina

provided the cooperation necessary to obtain the Government’s


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
recommendation is a factual issue that could have been resolved

by the district court upon proper objection; Medina therefore

cannot demonstrate plain error.   United States v. Alvarado-

Saldivar, 62 F.3d 697, 700 (5th Cir. 1995).

     AFFIRMED.